
	
		III
		109th CONGRESS
		2d Session
		S. RES. 622
		IN THE SENATE OF THE UNITED STATES
		
			December 5, 2006
			Mr. Warner (for himself
			 and Mr. Allen) submitted the following
			 resolution; which was referred to the Committee on Health, Education, Labor, and
			 Pensions
		
		RESOLUTION
		Supporting the goals and ideals of a
		  National Children and Families Day, as established by the
		  National Children's Museum, on the fourth Saturday of June.
	
	
		Whereas research shows that spending time together as a
			 family is critical to raising strong and resilient kids;
		Whereas strong healthy families improve the quality of
			 life and development of children;
		Whereas it is essential to celebrate and reflect upon the
			 important role that all families play in the lives of children and in the
			 future of the United States; and
		Whereas the country’s greatest natural resource is its
			 children: Now, therefore, be it
		
	
		That the Senate supports the goals and
			 ideals of a National Children and Families Day on the fourth
			 Saturday of June, as established by the National Children's Museum, to—
			(1)encourage adults
			 to support, listen to, and encourage children throughout the United States so
			 that those children may achieve their hopes and dreams;
			(2)reflect upon the
			 important role that all families play in the lives of children; and
			(3)recognize that
			 strong, healthy families improve the quality of life and development of
			 children.
			
